

116 S913 IS: True Price Act
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 913IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require group health plans and health insurance issuers offering health insurance coverage 
			 to disclose cost information to
 enrollees in such plans or coverage.1.Short titleThis Act may be cited as the True Price Act.2.Requirement to disclose costs of health care services(a)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Requirement to disclose costs of health care servicesA group health plan or a health insurance issuer offering group or individual health insurance coverage shall disclose to enrollees in the plan or coverage the negotiated rate for each health care service covered under the plan or coverage, including the amount paid by such plan or issuer and any cost-sharing amount charged to the enrollee. Each group health plan or health insurance issuer shall post the information required to be disclosed under this section on the internet website of the health plan or health insurance issuer, and shall provide a hard copy of such information to enrollees upon request..(b)Effective dateSection 2729A of the Public Health Service Act, as added by subsection (a), shall take effect on January 1, 2020.